Exhibit AMENDED AND RESTATED BYLAWS OF OMNI BIO PHARMACEUTICAL, INC. Adopted: December 29, 2009 ARTICLE I OFFICES Section 1.1Principal Office.The principal office of Omni Bio Pharmaceutical, Inc., a Colorado corporation (the “Corporation”), shall be located at 5350 S. Roslyn Street, Suite 400, Greenwood Village, Colorado 80111, or elsewhere within or outside of the State of Colorado as may be designated from time to time by the Corporation.The Corporation may have other offices and places of business at such places within or outside of the State of Colorado as shall be determined by the directors or as the business of the Corporation may require from time to time. Section 1.2Registered Office.The registered office of the Corporation required by the Colorado Business Corporation Act (the “Act”) to be maintained in Colorado may be, but need not be, identical with the principal office, and the address of the registered office may be changed from time to time by the Board of Directors of the Corporation (the “Board”). ARTICLE II SHAREHOLDERS Section 2.1Annual Meeting.The annual meeting of the shareholders shall be held at such place either within or outside the State of Colorado as shall be designated from time to time by resolution of the Board and as stated in the notice of the annual meeting.At the annual meeting, the shareholders shall elect directors and transact such other business as may properly be brought before the meeting.If the election of directors is not held as provided herein at any annual meeting of the shareholders, or at any adjournment thereof, the Board shall cause the election to be held at a special meeting of the shareholders as soon thereafter as if may conveniently be held. Section 2.2Special Meetings.Unless otherwise prescribed by the Act, special meetings of the shareholders may be called for any purpose by the Chairperson or by the Board.The Chairperson shall call a special meeting of the shareholders if the Corporation receives one or more written demands for the meeting, stating the purpose or purposes for which it is to be held, signed and dated by holders of shares representing at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the meeting. Section 2.3Place of Meeting.The Board may designate any place, either within or outside the State of Colorado, as the place for any annual meeting or any special meeting called by the Board.A waiver of notice signed by all shareholders entitled to vote at a meeting may designate any place, either within or outside the State of Colorado, as the place for such meeting.If no designation is made, or if a special meeting is called other than by the Board, the place of the meeting shall be the principal office of the Corporation. Section 2.4Notice of Meeting.Except as otherwise provided in these Bylaws or by the Act, written notice stating the place, date, and hour of the meeting shall be given not less than ten (10) nor more than sixty (60) days before the date of the meeting, except if the number of authorized shares is to be increased, in which event thirty (30) days’ notice shall be given, or if any other longer notice period is required by the Act, notice shall be given in compliance with the Act.Notice of an annual meeting need not include a description of the purpose or purposes of the meeting, except the purpose or purposes shall be stated with respect to (a) an amendment to the Articles of Incorporation of the Corporation, as may be amended from time to time (the “Articles”), (b) a merger or share exchange in which the Corporation is a party, and with respect to a share exchange, in which the Corporation’s shares will be acquired, (c) a sale, lease, exchange or other disposition, other than in the usual and regular course of business, of all or substantially all of the property of the Corporation or of another entity which this Corporation controls, in each case with or without the goodwill, (d) a dissolution of the Corporation, or (e) any other purpose for which a statement of purpose is required by the Act.Notice shall be given personally or by mail, electronic mail, private carrier, electronically transmitted facsimile or other form of wire or wireless communication by or at the direction of the Chairperson or the Secretary to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be given and effective when deposited in the United States mail, addressed to the shareholder at his address as it appears in the Corporation’s current record of shareholders, with postage prepaid.If notice is given other than by mail, the notice is given and effective on the date received by the shareholder. No notice need be sent to any shareholder if three successive notices mailed to the last known address of such shareholder have been returned as undeliverable until such time as another address for such shareholder is made known to the Corporation by such shareholder.In order to be entitled to receive notice of any meeting, a shareholder shall advise the Corporation in writing of any change in such shareholder’s mailing address as shown on the Corporation’s books and records. When a meeting is adjourned to another date, time or place, notice need not be given of the new date, time or place if the new date, time or place of such meeting is announced before adjournment of the meeting at which the adjournment is taken.At the adjourned meeting, the Corporation may transact any business which may have been transacted at the original meeting.If the adjournment is for more than one hundred twenty (120) days, or if a new record date is fixed for the adjourned meeting, a new notice of the adjourned meeting shall be given to each shareholder of record entitled to vote at the meeting as of the new record date. Section 2.5Waiver of Notice.A shareholder may waive notice of a meeting before, at or after the time and date of the meeting by a writing signed by such shareholder.Such waiver shall be delivered to the Corporation for filing with the corporate records.Further, by attending a meeting either in person or by proxy, a shareholder waives objection to lack of notice or defective notice of the meeting unless the shareholder objects at the beginning of the meeting to holding the meeting or transacting business at the meeting because of lack of notice or defective notice.By attending the meeting, the shareholder also waives any objection to consideration at the meeting of a particular matter not within the purpose or purposes described in the meeting notice unless the shareholder objects to considering the matter when it is presented. - 2 - Section 2.6Fixing of Record Date.For the purpose of determining the shareholders entitled to notice of or entitled to vote at any meeting of shareholders or any adjournment thereof, to receive distributions or share dividends, or to demand a special meeting, or to make a determination of shareholders for any other purpose, the Board may fix a future date as the record date for any such determination of shareholders, such date in any case to be not more than seventy (70) days, and, in case of a meeting of shareholders, not less than ten (10) days, prior to the date on which the particular action requiring such determination of shareholders is to be taken.If no record date is fixed by the Board, the record date shall be the date on which notice of the meeting is mailed to shareholders, or the date on which the resolution of the Board providing for a distribution or share dividend is adopted, as the case may be.When a determination of shareholders entitled to vote at any meeting of shareholders is made as provided in this Section2.6, such determination shall apply to any adjournment thereof unless the Board fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting. Notwithstanding the above, the record date for determining the shareholders entitled to take action without a meeting or entitled to be given notice of action so taken shall be the date a writing upon which the action is taken is first received by the Corporation.The record date for determining shareholders entitled to demand a special meeting shall be the date of the earliest of any of the demands pursuant to which the meeting is called. Section 2.7Voting Lists.The Chairperson or the Secretary shall make, at the earlier of ten (10) days before each meeting of shareholders or two (2) business days after notice of the meeting has been given, a complete list of the shareholders entitled to be given notice of such meeting or any adjournment thereof.The list shall be arranged by voting groups and within each voting group by class or series of shares, shall be in alphabetical order within each class or series, and shall show the address of and the number of shares of each class or series held by each shareholder.For the period beginning the earlier of ten (10) days prior to the meeting or two (2) business days after notice of the meeting is given and continuing through the meeting and any adjournment thereof, this list shall be kept on file at the principal office of the Corporation, or at a place (which shall be identified in the notice) in the city where the meeting will be held.Such list shall be available for inspection on written demand by any shareholder (including for the purpose of this Section2.7 any holder of voting trust certificates) or his agent or attorney during regular business hours and during the period available for inspection.The original stock transfer books shall be prima facie evidence as to the shareholders entitled to examine such list or to vote at any meeting of shareholders. Any shareholder, his agent or attorney may copy the list during regular business hours and during the period it is available for inspection, provided (i)the shareholder has been a shareholder for at least three (3) months immediately preceding the demand or holds at least five percent (5%) of all outstanding shares of any class of shares as of the date of the demand, (ii)the demand is made in good faith and for a purpose reasonably related to the demanding shareholder’s interest as a shareholder, (iii)the shareholder describes with reasonable particularity the purpose and the records the shareholder desires to inspect, (iv)the records are directly connected with the described purpose, and (v)the shareholder pays a reasonable charge covering the costs of labor and material for such copies, not to exceed the estimated cost of production and reproduction. - 3 - Section 2.8Notice of Shareholder Business and Nominations. (a)Annual Meetings of Shareholders.(1) Nominations of persons for election to the Board and the proposal of business to be considered by the shareholders may be made at an annual meeting of shareholders (A)pursuant to the Corporation’s notice of meeting, (B)by or at the direction of the Board, or (C)by any shareholder of the Corporation who was a shareholder of record at the time of giving of notice provided for in this Section 2.8, who is entitled to vote at the meeting and who complies with the notice procedures set forth in this Section 2.8. (2)For nominations or other business to be properly brought before an annual meeting by a shareholder pursuant to clause(C)of paragraph(a)(1)of this Section 2.8, the shareholder must have given timely notice thereof in writing to the Secretary of the Corporation and such other business must otherwise be a proper matter for shareholder action.To be timely, a shareholder’s notice shall be delivered to the Secretary at the principal executive offices of the Corporation not later than the close of business on the 90th day nor earlier than the close of business on the 120th day prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than thirty (30)days before or more than sixty (60)days after such anniversary date, notice by the shareholder to be timely must be so delivered not earlier than the close of business on the 120th day prior to such annual meeting and not later than the close of business on the later of the 90th day prior to such annual meeting or the 10th day following the day on which public announcement of the date of such meeting is first made by the Corporation.In no event shall the public announcement of an adjournment of an annual meeting commence a new time period for the giving of a shareholder’s notice as described above.Such shareholder’s notice shall set forth (A)as to each person whom the shareholder proposes to nominate for election or reelection as a director all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors in an election contest, or is otherwise required, in each case pursuant to Regulation14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules promulgated thereunder (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (B)as to any other business that the shareholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the reasons for conducting such business at the meeting and any material interest in such business of such shareholder and the beneficial owner, if any, on whose behalf the proposal is made; and (C)as to the shareholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (i)the name and address of such shareholder, as they appear on the Corporation’s books, and of such beneficial owner and (ii)the class and number of shares of the Corporation which are owned beneficially and of record by such shareholder and such beneficial owner. (3)Notwithstanding anything in the second sentence of paragraph(a)(2) of this Section 2.8 to the contrary, in the event that the number of directors to be elected to the Board is increased and there is no public announcement by the Corporation naming all of the nominees for director or specifying the size of the increased Board at least one hundred (100)days prior to the first anniversary of the preceding year’s annual meeting, a shareholder’s notice required by this Section 2.8 shall also be considered timely, but only with respect to nominees for any new positions created by such increase, if it shall be delivered to the Secretary at the principal executive offices of the Corporation not later than the close of business on the 10th day following the day on which such public announcement is first made by the Corporation. - 4 - (b)Special Meetings of Shareholders.The business to be transacted at any special meeting shall be limited to the purposes stated in the notice of such meetings.Nominations of persons for election to the Board may be made at a special meeting of shareholders at which directors are to be elected pursuant to the Corporation’s notice of meeting (1)by or at the direction of the Board or (2)provided that the Board has determined that directors shall be elected at such meeting, by any shareholder of the Corporation who is a shareholder of record at the time of giving of notice provided for in this Section 2.8, who shall be entitled to vote at the meeting and who complies with the notice procedures set forth in this Section 2.8.In the event the Corporation calls a special meeting of shareholders for the purpose of electing one or more directors to the Board, any such shareholder may nominate a person or persons (as the case may be), for election to such position(s) as specified in the Corporation’s notice of meeting, if the shareholder’s notice required by paragraph(a)(2) of this Section 2.8 shall be delivered to the Secretary at the principal executive offices of the Corporation not earlier than the close of business on the 120th day prior to such special meeting and not later than the close of business on the later of the 90th day prior to such special meeting or the 10th day following the day on which public announcement is first made of the date of the special meeting and of the nominees proposed by the Board to be elected at such meeting.In no event shall the public announcement of an adjournment of a special meeting commence a new time period for the giving of a shareholder’s notice as described above. (c)General.(1) Only such persons who are nominated in accordance with the procedures set forth in this Section 2.8 shall be eligible to serve as directors and only such business shall be conducted at a meeting of shareholders as shall have been brought before the meeting in accordance with the procedures set forth in this Section 2.8.Except as otherwise provided by law, the Articles or these Bylaws, the chairperson of the meeting shall have the power and duty to determine whether a nomination or any business proposed to be brought before the meeting was made or proposed, as the case may be, in accordance with the procedures set forth in this Section 2.8 and, if any proposed nomination or business is not in compliance with this Section 2.8, to declare that such defective proposal or nomination shall be disregarded. (2)For purposes of this Section 2.8, “public announcement” shall mean disclosure in a press release reported by a national news service or in a document publicly filed by the Corporation with the Securities and Exchange Commission pursuant to
